Case 3:19-cv-00151-RDM Document 19 Filed 09/03/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY D. NORRIS,

Plaintiff, :
V. : 3:19-CV-151
: (JUDGE MARIANI)
MATTHEW WHITAKER, et al.,
Defendants.
ORDER

AND NOW, THIS Sad DAY OF SEPTEMBER, 2020, upon review of
Magistrate Judge Carlson's Report and Recommendation (“R&R”) (Doc. 18) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 18) is ADOPTED for the reasons set forth therein.

2. Defendants’ Motion to Dismiss Plaintiffs Amended Complaint (Doc. 12) is
GRANTED.

3. Plaintiffs Amended Complaint (Doc. 11) is DISMISSED WITH PREJUDICE.’

4. This Clerk of Court is directed to CLOSE this case.

  
   

\ AL MUA
Robert D. Mariani?
United States District Judge

 

1 Although the R&R recommends that Defendants’ motion to dismiss be granted, it does not
specifically state whether the Amended Complaint should be dismissed with, or without, prejudice.
However, upon consideration of the current state of the law, the specific facts of this case, and Judge
Carlson's apt legal and factual analysis, it is clear that granting Plaintiff leave to amend his complaint in the
present case would be futile.
